DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mikhael Mikhalev on April 18, 2022.

The following claims have been amended as follows:

1. (Currently Amended) A method of allocating a channel estimation number for a search space, comprising:
reallocating, if a channel estimation number required for a target unit search space of a terminal device exceeds a first channel estimation number, the channel estimation number corresponding to the target unit search space, 
wherein, the first channel estimation number is a channel estimation number configured by a network-side device for the target unit search space or a maximum channel estimation number supported by the terminal device; wherein a sum of second channel estimation numbers of the target unit search space after reallocating is less than or equal to the first channel estimation number,
wherein, 
reallocating the channel estimation number corresponding to the target unit search space comprises:
partitioning PDCCH candidates in the target unit search space into multiple PDCCH candidate sets according to aggregation levels; 
determining a discarding order of PDCCH candidates in each PDCCH candidate set based on Control Channel Element (CCE) numbers corresponding to the PDCCH candidates; 
discarding, by polling the multiple PDCCH candidate sets, a PDCCH candidate with a highest discarding rank in the order in each of the multiple PDCCH candidate sets until the channel estimation number corresponding to the target unit search space is less than or equal to the first channel estimation number.

2. (Cancelled) 

3. (Cancelled)

4-5. (Cancelled) 

6. (Cancelled) 

7.  (Previously Presented) The method according to claim 1, wherein,
the target unit search space comprises a search space; or
the target unit search space comprises a search space group, and the search space group comprises multiple search spaces; or
the target unit search space comprises all search spaces associated with a Control Resource Set (CORESET).

8. (Currently Amended) A terminal device, comprising:
a reallocation circuit, used to reallocate, if a channel estimation number required for a target unit search space of a terminal device exceeds a first channel estimation number, the channel estimation number corresponding to the target unit search space,
wherein, the first channel estimation number is a channel estimation number configured by a network-side device for the target unit search space or a maximum channel estimation number supported by the terminal device; wherein a sum of second channel estimation numbers of the target unit search space after reallocating is less than or equal to the first channel estimation number,
wherein, 
the reallocation circuit comprises:
a partition subcircuit, used to partition PDCCH candidates in the target unit search space into multiple PDCCH candidate sets according to aggregation levels;
a first determination subcircuit, used to determine a discarding order of PDCCH candidates in each PDCCH candidate set based on Control Channel Element (CCE) numbers corresponding to the PDCCH candidates;
a reallocation subcircuit, used to discard, by polling the multiple PDCCH candidate sets, a PDCCH candidate with a highest discarding rank in the order in each of the multiple PDCCH candidate sets until the channel estimation number corresponding to the target unit search space is less than or equal to the first channel estimation number.

9. (Cancelled) 

10.  (Cancelled) 

11. (Cancelled) 

12.  (Cancelled) 

13. (Cancelled) 

14. (Previously Presented) The terminal device according to claim 8, wherein,
the target unit search space comprises a search space; or
the target unit search space comprises a search space group, and the search space group comprises multiple search spaces; or
the target unit search space comprises all search spaces associated with a Control Resource Set (CORESET).

15. (Currently Amended) A terminal device, comprising a storage, a processor and a computer program stored on the storage and executable by the processor, wherein, in a case that the program is executed by the processor, the processor implements a method of allocating a channel estimation number for a search space, the method comprises following steps:
reallocating, if a channel estimation number required for a target unit search space of a terminal device exceeds a first channel estimation number, the channel estimation number corresponding to the target unit search space, 
wherein, the first channel estimation number is a channel estimation number configured by a network-side device for the target unit search space or a maximum channel estimation number supported by the terminal device; wherein a sum of second channel estimation numbers of the target unit search space after reallocating is less than or equal to the first channel estimation number,
wherein,
reallocating the channel estimation number corresponding to the target unit search space comprises:
partitioning PDCCH candidates in the target unit search space into multiple PDCCH candidate sets according to aggregation levels; 
determining a discarding order of PDCCH candidates in each PDCCH candidate set based on Control Channel Element (CCE) numbers corresponding to the PDCCH candidates; 
discarding, by polling the multiple PDCCH candidate sets, a PDCCH candidate with a highest discarding rank in the order in each of the multiple PDCCH candidate sets until the channel estimation number corresponding to the target unit search space is less than or equal to the first channel estimation number.

16. (Previously Presented) A non-transitory computer readable storage medium, storing therein a computer program, wherein, in a case that the program is executed by a processor, the processor implements steps of the method according to claim 1.

17. (Cancelled) 

18. (Cancelled) 

19. (Cancelled) 

20. (Cancelled).

21. (Previously Presented) The terminal device according to claim 15, wherein, the target unit search space comprises a search space; or
the target unit search space comprises a search space group, and the search space group comprises multiple search spaces; or
the target unit search space comprises all search spaces associated with a Control Resource Set (CORESET).

22. (Cancelled) 

23. (Cancelled).

24. (Previously Presented) The non-transitory computer readable storage medium according to claim 16, wherein, the target unit search space comprises a search space; or
the target unit search space comprises a search space group, and the search space group comprises multiple search spaces; or
the target unit search space comprises all search spaces associated with a Control Resource Set (CORESET).
                                                        Reasons for Allowance

3.	The following is an examiner’s statement of reasons for allowance: Claims 1, 7-8, 14-16, 21, 24 (renumbering as 1-8 respectively) are allowed.

Claim 1 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein a sum of second channel estimation numbers of the target unit search space after reallocating is less than or equal to the first channel estimation number, wherein,  reallocating the channel estimation number corresponding to the target unit search space comprises: partitioning PDCCH candidates in the target unit search space into multiple PDCCH candidate sets according to aggregation levels; determining a discarding order of PDCCH candidates in each PDCCH candidate set based on Control Channel Element (CCE) numbers corresponding to the PDCCH candidates; discarding, by polling the multiple PDCCH candidate sets, a PDCCH candidate with a highest discarding rank in the order in each of the multiple PDCCH candidate sets until the channel estimation number corresponding to the target unit search space is less than or equal to the first channel estimation number” in combination with other elements as specified in the claim.

Claim 9 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein a sum of second channel estimation numbers of the target unit search space after reallocating is less than or equal to the first channel estimation number, wherein, the reallocation circuit comprises: a partition subcircuit, used to partition PDCCH candidates in the target unit search space into multiple PDCCH candidate sets according to aggregation levels; a first determination subcircuit, used to determine a discarding order of PDCCH candidates in each PDCCH candidate set based on Control Channel Element (CCE) numbers corresponding to the PDCCH candidates; a reallocation subcircuit, used to discard, by polling the multiple PDCCH candidate sets, a PDCCH candidate with a highest discarding rank in the order in each of the multiple PDCCH candidate sets until the channel estimation number corresponding to the target unit search space is less than or equal to the first channel estimation number” in combination with other elements as specified in the claim.

Claim 15 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein a sum of second channel estimation numbers of the target unit search space after reallocating is less than or equal to the first channel estimation number, wherein, reallocating the channel estimation number corresponding to the target unit search space comprises: partitioning PDCCH candidates in the target unit search space into multiple PDCCH candidate sets according to aggregation levels;  determining a discarding order of PDCCH candidates in each PDCCH candidate set based on Control Channel Element (CCE) numbers corresponding to the PDCCH candidates;  discarding, by polling the multiple PDCCH candidate sets, a PDCCH candidate with a highest discarding rank in the order in each of the multiple PDCCH candidate sets until the channel estimation number corresponding to the target unit search space is less than or equal to the first channel estimation number” in combination with other elements as specified in the claim.


4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473